DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xuezhen on 15 Nov 2021.

The application has been amended as follows: 
In claim 15, line 7, “the restricted” has been replaced with --a restricted--.

Allowable Subject Matter
Claims 1-7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 



However, while pieces of independent claims, for example, are disclosed in the prior art of record, as required under MPEP 2142 ‘the examiner must…make a determination whether the claimed invention “as a whole” would have been obvious at the time to…’ a person of ordinary skill in the art when the invention was unknown and just before it was made.  When considered "as a whole" the independent claims would not have been obvious.  That is, Examiner is unable to make a reasonable rejection (one which accounts for each and every limitation without the use of impermissible hindsight.)  In other words, the amendments of the independent claims combined with Applicant’s arguments render the claims allowable.  For example, with regard to claims 1 and 19, ‘…determining, by the access and mobility management network element, the status of the terminal device based on the access type used by the terminal device, the connection management status, and the mode of the terminal device, wherein the status of the terminal device is a loss-of-connectivity state or an available-to-connectivity state…’  and with regard to claim 15 ‘…wherein the first information comprises location information of the terminal device, and a protocol data unit (PDU) session state of the terminal device in a local area data network (LADN), wherein the location information of the terminal device indicates whether the terminal device is located within a restricted service area; and determining, by the access and mobility management network element the status of the terminal device based on the first information…’  Therefore, the claims are indicated as allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Stephen J Clawson/Primary Examiner, Art Unit 2461